 


114 HR 355 IH: Global Internet Freedom Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 355 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the National Telecommunications and Information Administration from relinquishing responsibility with respect to the Internet Assigned Numbers Authority functions. 
 
 
1.Short titleThis Act may be cited as the Global Internet Freedom Act of 2015 or the GIF Act of 2015. 2.FindingsCongress finds the following: 
(1)On October 1, 2012, the National Telecommunications and Information Administration of the Department of Commerce entered into a contract with the non-profit Internet Corporation for Assigned Names and Numbers to administer the Internet Assigned Numbers Authority functions. (2)On March 14, 2014, the National Telecommunications and Information Administration announced its intention to transition key Internet domain name functions to the Internet Corporation for Assigned Names and Numbers and the global multistakeholder community. 
(3)Clause 2 of section 3 of article IV of the Constitution states that “[t]he Congress shall have Power to dispose of … Property belonging to the United States”. (4)In a report issued in 2000, the Government Accountability Office stated that “it is unclear if the Department [of Commerce] has the requisite authority” to transfer control of the Internet Assigned Numbers Authority functions to a private entity. 
3.NTIA prohibited from relinquishing responsibility for IANA functionsThe Assistant Secretary of Commerce for Communications and Information may not relinquish the responsibility of the National Telecommunications and Information Administration with respect to the Internet Assigned Numbers Authority functions, including the following: (1)Coordination of the assignment of technical Internet protocol parameters. 
(2)Performance of administrative functions associated with Internet domain name system root zone management. (3)Allocation of Internet numbering resources. 
 
